PER CURIAM.
In this juvenile delinquency appeal, we vacate the amended disposition orders entered, and remand with directions that the trial court enter a separate order for each offense, rather than each case. E.g., K.L.P. v. State, 783 So.2d 336 (Fla. 1st DCA 2001) (and cases cited therein); J.M.J. v. State, 742 So.2d 261, 263 (Fla. 1st DCA 1997). Because it appears that appellant had served the maximum commitment permitted by law for the second-degree misdemeanor offenses before the second affidavit of violation of probation was filed, see § 985.231(1)(d), Fla. Stat. (1999), the trial court may not enter orders relating to those offenses. Appellant need not be present for these purely ministerial acts.
*255DISPOSITION ORDERS VACATED and REMANDED, with directions.
BARFIELD, WEBSTER and BENTON, JJ., concur.